DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 9-21 are subject under examination.

Allowable Subject Matter
Claims 1-7, 9-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding Claim 1, Prior art fails to teach the combination of “ receiving the periodic signal at a signal analyzer in a time domain, and transforming the periodic signal including the multiple tones to a frequency domain; selectively measuring power values at the frequencies of the multiple tones in the periodic signal in the frequency domain: and determining a band power of the periodic signal over the predetermined bandwidth by summing only the power values selectively measured at the frequencies of the multiple tones., excluding power values at frequencies not corresponding to the frequencies of the multiple tones.” In addition to other limitations of claim 1.

Regarding Claim 18, Prior art fails to teach the combination of “transform the periodic signal to a frequency domain, to selectively measure power values at the determined frequencies of the multiple tones of the periodic signal in the frequency domain, respectively, and to sum only the selectively measured power values at the 

Regarding claim 21, Prior art fails to teach the combination of “transform the periodic signal with the averaged data to a frequency domain; selectively measure power values at frequencies of the multiple tones of the periodic signal in the frequency domain, respectively; and sum only the selectively measured power values at the frequencies of the multiple tones, excluding power values at frequencies not corresponding to the frequencies of the multiple tones, to determine a band power over the predetermined bandwidth of the periodic signal.” In addition to other limitations of claim 21.

Claims 1-7, 9-17, 19, 20 are allowed as being dependent claim 1 or 18. 

The Closest Prior art, Morri (US 2015/0100258A1) teaches Summing power values of all the frequencies of the multiple tones, it doesn’t teach summing only the selectively measured power values at the frequencies of the multiple tones, excluding power values at frequencies not corresponding to the frequencies of the multiple tones, to determine a band power over the predetermined bandwidth of the periodic signal.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAMIT KAUR/Examiner, Art Unit 2416 

/AJIT PATEL/Primary Examiner, Art Unit 2416